DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed 4/22/2021, has been entered. Claims 1-20 are pending with claims 16-20 being currently added.
Specification
The disclosure is objected to because of the following informalities: The originally filed specification uses the term “crowd force” in at least 6 places. It is not understood what this term means or what the term refers to. Clarification is requested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 12, 14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the shock absorber deforms elastically. However, claim 1 recites that the shock absorber is a plastically deformable shock absorber. Therefore, the metes and bounds of claim 2 are not ascertainable as it is not clear if the same shock absorber is being claimed or if the same shock absorber has more than one deformation state. Further, it is not clear if the shock absorption occurs only during plastic deformation or during elastic deformation. 
Claim 3 recites that the shock absorber, in an un-deformed initial state is disposed at a distance from the one of the gear elements. This recitation is indefinite as it is not clear what is meant by the phrase “disposed at a distance”. Does this mean very near or very far. It is not possible to discern the metes and bounds of this claim. The examiner interprets this “distance” to include any position/distance proximal to the drilling apparatus.
Claim 4 recites a damper selected from the group consisting of a flat damper disc and a flat damper plate having at least one deformable edge…. This recitation is indefinite as it is unclear as to what is being claimed. It is not understood whether BOTH the flat damper disc and the flat damper plate have the recited at least one deformable edge OR is that a feature only of recited flat damper plate.
Claim 5 recites that the damper is formed as a thin steel disc or thin steel plate having an outer diameter…. This recitation is indefinite as it is unclear as to what is being claimed. It is not understood whether BOTH the thin steel disc and the thin steel plate have the recited outer diameter OR is that a feature only of recited thin steel plate.
Claim 6 recites that the shock absorber is disposed coaxially with a central gear shaft being the at least one of the gear elements to be damped.…. This recitation is indefinite as it is unclear as to what is being claimed. It is not understood if the shock absorber is one of the recited “at least one of the gear elements to be damped” or if this phrase/limitation only describes the central gear shaft.
Claim 12 recites “a crowd force drive”. This recitation is indefinite as it is unclear as to what is being claimed. It is not understood what “a crowd force drive” is or does. It is noted that this phrase is repeated several times in the specification. However, the specification does not shed any light on the meaning or function of this element/limitation.
Claim 14 recites that the shock absorber is associated with a gear element that is not axially fixed or fixed without clearance and limits axial movements of this gear element along its axis of rotation. This recitation is indefinite as it is cumbersome and it is unclear as to what is being claimed. It is not understood which elements are fixed and where. It is suggested that the claim be rewritten so as to clarify the limitations associated with each element without using the phrase “this element” (i.e. shock absorber and the gear element(s)). 
Claim 19 appears to recite that the shock absorber is bot plastically  deformed and elastically deformed. This claim is indefinite as it is unclear how the shock absorber functions and if it is intended to work either when plastically deformed or elastically deformed. It is not understood, why a plastically deformable shock absorber is required when only an elastic deformation is required.
Claim 20 recites a flat damper disc, a flat damper plate, a thin steel disc, and a thin steel plate. These recitations are indefinite for similar reasons as laid out above regarding claims 4 and 5.

Claim 12, line 6, recites “the drill guide”. There is insufficient antecedent basis for this limitation in the claim.
It should be noted that there are no art rejections for claims 4-5, 12, 14, and 19-20. Although these claims may contain allowable subject matter, such cannot be definitively determined until the 112 rejections above are resolved. Any reasons for allowance will be provided should further search and consideration, after the 112 rejections are overcome, fail to discover art more pertinent that the art of record. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2011013695 - see IDS and machine translation) in view of Gao et al. (US 20200224728).
Regarding claim 1: Lee discloses a drilling apparatus ([0001]). Lee discloses a drilling tool holder for holding a drill rod (Fig. 1; [0001], [0002], [0042]). Lee discloses a gearbox (Figs. 1, 2; [0001]-[0003], [0005]). Lee discloses that the gearbox comprises a gearbox housing 110 having a plurality of gear elements rotatably mounted therein (Figs. 1, 2; [0001]-[0003], [0005]). Lee discloses at least one shock absorber 130 for absorbing at least one impact on at least one of the gear elements (Figs. 1, 2; Summary of the Invention, [0022]). However, Lee does not explicitly disclose that the shock absorber is plastically deformable. Gao discloses that a shock absorber can be plastically deformable ([0033]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have selected a shock absorber that is plastically deformable, as taught by Gao, so that the impact of the external forces on the structure of the motor and the gear inside the gear box can be reduced thereby achieving protection for them. 
Regarding claim 2: Lee, as modified by Gao, discloses a rotary drive for rotatably driving a drill rod, that the shock absorber is configured to absorb the at least one impact in the direction of an axis of rotation of the at least one of the gear elements to which the shock absorber is assigned, and then deform elastically when an axial impact exceeds a predetermined threshold value (Lee - Figs. 1, 2; [0001]-[0003], [0005], Summary of the Invention, [0022]; Gao - abstr.; [0032], [0033]- Gao discloses both elastic and plastic deformation). 
Regarding claim 3: Lee discloses that the shock absorber in an un-deformed initial state is disposed at a distance from the at least one of the gear elements to be damped (Lee - Figs. 1, 2). 
Regarding claim 6: Lee, as modified by Gao, discloses that the shock absorber is disposed coaxially with a central gear shaft being the at least one of the gear elements to be damped (Lee - Figs. 1, 2; Gao - Figs. 1, 6). 
Regarding claim 7: Lee, as modified by Gao, discloses that the shock absorber supports a gear shaft in regard to the gearbox housing during the at least one impact strains (Lee - Figs. 1, 2; [0001]-[0003], [0005], Summary of the Invention, [0022]; Gao - abstr.; Figs. 1, 6; [0032], [0033]). 
Regarding claim 8: Lee, as modified by Gao, discloses the shock absorber is disposed between a transmission input shaft and a motor drive shaft fixedly connected thereto (Gao - Figs.  1, 6). 
Regarding claim 9: Lee, as modified by Gao, discloses that the shock absorber is fastened to the gearbox housing (Lee - Figs. 1, 2; Gao - Figs. 1, 6). 
Regarding claim 16: Lee, as modified by Gao, discloses that the shock absorber extends substantially transversely to an axis of rotation of the at least one of the gear elements to be damped (Lee - Figs. 1, 2; Gao - Figs. 1, 6). 
Regarding claim 17: Lee, as modified by Gao, discloses that the shock absorber further supports impact strains on one or more of the transmission input shaft with respect to the gearbox housing, the drive motor shaft with respect to the gearbox housing, the transmission input shaft with respect to a motor housing, and the drive motor shaft with respect to the motor housing (Lee - Figs. 1, 2; [0001]-[0003], [0005], Summary of the Invention, [0022]; Gao - abstr.; Figs. 1, 6; [0032], [0033]). 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2011013695 - see IDS and machine translation) and Gao et al. (US 20200224728), as applied to claim 1 above, and further in view of Crosby et al. (US 10890033).
Lee and Gao disclose the invention substantially as claimed and as discussed above.
Regarding claim 13: Lee discloses a drilling apparatus and a drilling rod ([0042]) but only discusses the details of the drive and shock absorber. Thus, Lee, as modified by Gao, does not explicitly disclose that the drill rod is in the form of a telescopic Kelly bar having a plurality of drill rod parts which can be telescoped into and extended from one another. Crosby discloses that the drill rod can be in the form of a telescopic Kelly bar having a plurality of drill rod parts which can be telescoped into and extended from one another (Figs. 1A-2B; col. 1, lines 17-30). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have selected a telescoping Kelly bar, as taught by Crosby, for use with the system of Lee as modified by Gao. As both Lee and Crosby teach a drilling rod, as Lee is silent regarding the drilling rod details, as Crosby teaches a specific drilling rod in the form of a telescoping Kelly bar, and Kelly bars are very well-known in the art, it would have been within routine skill to have configured the drill system of Lee, as modified by Gao, by selecting a drill rod in the form of a Kelly bar from a finite selection of known drill rods. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results.
Regarding claim 15: Lee, as modified by Gao and Crosby, discloses that the drilling apparatus is a Kelly drilling rig and that the drill rod is a Kelly bar ( see above; Lee - [0042], Crosby - Figs. 1A-2B; col. 1, lines 17-30).
Allowable Subject Matter
Claims 10-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
7/20/2022